Exhibit 10.1
 
AMENDMENT NO. 2 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of January
7, 2003, by and between GLOBAL PAYMENTS INC., as Borrower, and SUNTRUST BANK, as
Lender.
 
W I T N E S S E T H:
 
WHEREAS, Borrower and the Lender are parties to a certain Credit Agreement dated
as September 26, 2001, as amended by Amendment No. 1 to Credit Agreement dated
as of April 30, 2002 (the “Credit Agreement”; capitalized terms used in this
Amendment without definition that are defined in the Credit Agreement shall have
the meanings in this Amendment as specified for such capitalized terms in the
Credit Agreement);
 
WHEREAS, Borrower and Lender have agreed to amend the Credit Agreement to extend
the “Facility Termination Date” for a further 364 days to January 30, 2004;
 
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:
 
SECTION 1.    Amendment to Credit Agreement.    Subject to the satisfaction of
the conditions precedent set forth in Section 2 hereof, and effective as of the
Effective Date (as hereinafter defined), the Credit Agreement is hereby amended
by deleting in Section 1.1 the definition of “Facility Termination Date” in its
entirety and substituting in lieu thereof the following definition:
 
“Facility Termination Date” means (i) January 30, 2004 or any later date to
which the Facility Termination Date may be extended in accordance with Section
2.18, or (ii) any earlier date on which the Commitment is reduced to zero or
otherwise terminated pursuant to the terms of this Agreement.
 
SECTION 2.    Conditions to Effectiveness of Amendment.    This Amendment shall
become effective on January 31, 2003 (the “Effective Date”) provided that the
representations and warranties in Section 4 hereof are true and correct on and
as of such date.
 
SECTION 3.    Status of Obligations.    Borrower hereby confirms and agrees that
all Advances and all other Obligations outstanding under the Credit Agreement
and the other Loan Documents as of the date hereof were duly and validly created
and incurred by Borrower thereunder, that all such outstanding amounts are owed
in accordance with the terms of the Credit Agreement and other Loan Documents,
and that there are no rights of offset, defense, counterclaim, claim or
objection in favor of Borrower arising out of or with respect to any of the



--------------------------------------------------------------------------------

Advances or other Obligations of Borrower to the Lender, and any such rights of
offset, defense, counterclaim, claims or objections have been and are hereby
waived and released by Borrower.
 
SECTION 4.    Representations and Warranties of Borrower.    Borrower, without
limiting the representations and warranties provided in the Credit Agreement,
represents and warrants to the Lender as follows:
 
4.1    The execution, delivery and performance by Borrower of this Amendment are
within Borrower’s corporate powers, have been duly authorized by all necessary
corporate action (including any necessary shareholder action) and do not and
will not (a) violate any provision of any law, rule or regulation, any judgment,
order or ruling of any court or governmental agency, the certificate of
incorporation or by-laws of Borrower, or any indenture, agreement or other
instrument to which Borrower is a party or by which Borrower or any of its
properties is bound or (b) be in conflict with, result in a breach of, or
constitute with notice or lapse of time or both a default under any such
indenture, agreement or other instrument.
 
4.2    This Amendment constitutes the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms.
 
4.3    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
 
4.4    The representations and warranties of Borrower contained in the Credit
Agreement are true and accurate on and as of the date of this Amendment, except
for changes expressly permitted under the terms of the Credit Agreement and
except to the extent that such representations and warranties relate solely to
an earlier date (in which case such representations and warranties were true and
accurate as of such earlier date).
 
4.5    Since May 31, 2002, there have been no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, which have had, or
could reasonably be expected to have, a Material Adverse Effect.
 
SECTION 5.    Survival.    Each of the foregoing representations and warranties
shall be made at and as of the date of this Amendment and shall be deemed to
have been made as of the Effective Date. Each of the foregoing representations
and warranties shall constitute a representation and warranty of Borrower under
the Credit Agreement, and it shall be an Event of Default if any such
representation and warranty shall prove to have been incorrect or false in any
material respect at the time when made or deemed to have been made. Each of the
foregoing representations and warranties shall survive and not be waived by the
execution and delivery of this Amendment or any investigation by the Lender.
 
SECTION 6.    Ratification of Credit Agreement and Loan Documents.    Except as
expressly amended herein, all terms, covenants and conditions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect,
and the parties hereto do expressly ratify and confirm the Credit Agreement (as
amended herein) and the other Loan



-2-



--------------------------------------------------------------------------------

Documents. All future references to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.
 
SECTION 7.    Indemnity.    In consideration of the amendments agreed to by the
Lender pursuant to this Amendment, Borrower hereby indemnifies the Lender, and
its respective officers, partners, directors, employees, representatives and
agents from, and hold each of them harmless against, any and all costs, losses,
liabilities, claims, damages or expenses incurred by any of them (whether or not
any of them is designated a party thereto) (an “Indemnitee”) arising out of or
by reason of any investigation, litigation or other proceeding related to this
Amendment, the Credit Agreement or any other Loan Documents or any actual or
proposed use of the proceeds of any of the Advances, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, Borrower shall not be obligated to indemnify any Indemnitee
for any of the foregoing arising out of such Indemnitee’s gross negligence or
willful misconduct.
 
SECTION 8.    No Waiver, Etc.    Borrower hereby agrees that nothing herein
shall constitute a waiver by the Lender of any Default or Event of Default,
whether known or unknown, which may exist under the Credit Agreement. Borrower
hereby further agrees that no action, inaction or agreement by the Lender,
including without limitation, any indulgence, waiver, consent or agreement
altering the provisions of the Credit Agreement which may have occurred with
respect to the non-performance of any obligation under the terms of the Credit
Agreement or any portion thereof, or any other matter relating to the Credit
Agreement, shall require or imply any future indulgence, waiver, or agreement by
the Lender.
 
SECTION 9.    Binding Nature.    This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
 
SECTION 10.    Costs and Expenses.    Borrower shall be responsible for the
costs and expenses of the Lender in connection with the preparation, execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including, without limitation, the fees and out-of-pocket
expenses of counsel for the Lender with respect thereto.
 
SECTION 11.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.
 
SECTION 12.    Entire Understanding.    This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.



-3-



--------------------------------------------------------------------------------

 
SECTION 13.    Counterparts.    This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts and
may be delivered by telecopier. Each counterpart so executed and delivered shall
be deemed an original and all of which taken together shall constitute but one
and the same instrument.
 
[Signatures Appear on Following Page]



-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in Atlanta, Georgia, by their duly authorized officers as
of the day and year first above written.
 
 
GLOBAL PAYMENTS INC.
By:
 
/s/    JAMES G. KELLY        

--------------------------------------------------------------------------------

   
James G. Kelly
Chief Financial Officer

 
 
SUNTRUST BANK
By:
 
/s/    BRIAN K. PETERS         

--------------------------------------------------------------------------------

   
Brian K. Peters
Managing Director



-5-